Citation Nr: 0610228	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran's daughter, D, qualifies as a helpless 
child for VA purposes.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  The veteran's daughter, D, was born in November 1947, 
reaching the age of 18 years in November 1965.  

2.  She has Klippel-Feil syndrome, a congenital disorder that 
causes a variety of abnormalities.  

3.  The veteran's daughter completed high school and has 
worked as a stitcher in a shoe factory.  She had to stop 
working in the late 1970s because of increasing symptoms 
attributable to her Klippel-Feil syndrome.  

4.  The veteran's daughter did not become permanently 
incapable of self-support before reaching the age of 18 
years.


CONCLUSION OF LAW

The veteran's daughter, D, does not qualify as a helpless 
child for VA purposes.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.57 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the April 2004 statement of the case (SOC) and July 
2002, January 2003, and March 2003 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  The 
Board also notes that records of private treatment from May 
1981 through August 2002 have been obtained.  The veteran has 
not identified any additional pertinent evidence not already 
associated with the claims folder that is obtainable.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has been 
met.  

Pelegrini II also held that VCAA notice, to the extent 
possible, should be provided by the agency of original 
jurisdiction (i.e., the RO) prior to the initial adjudication 
of the claim.  Here, the RO initially considered the claim on 
appeal subsequent to the notice the RO sent the veteran 
regarding the laws and regulations governing his claim and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain for him.  So this complied with the 
preferred sequence of events specified in Pelegrini II.  See 
also Mayfield, supra.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran's claim in this case is based on his purported 
entitlement to payment of additional compensation for a 
dependent child under 38 U.S.C.A. § 1115 (West 2002).  VA's 
regulation, 38 C.F.R. § 3.57, provides the criteria for 
determining whether a dependent qualifies as a helpless 
"child" for purposes of such benefits.  
      
Although additional benefits under the provisions of 
38 U.S.C.A. § 1115 and 38 C.F.R. § 3.57 do not result from a 
finding that a disability resulted from injury or disease 
that was incurred in service, i.e., a service-connected 
disability, the payment of such benefits does require the 
establishment of an effective date for beginning such 
payments.  Therefore, the Board believes the notice 
provisions established by the Court in Dingess/Hartman are 
also applicable to the claim at issue.  But even so, as 
mentioned, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for benefits for a dependent child.  And although he was not 
provided notice of the type of evidence necessary to 
establish an effective date if these benefits are granted, 
this is nonprejudicial and, therefore, does not preclude the 
Board from proceeding with the issuance of a final decision 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because, as the Board will conclude below, 
the preponderance of the evidence is against the veteran's 
claim, so any question as to the appropriate effective date 
to be assigned is rendered moot.  

Analysis

Any veteran entitled to disability compensation and whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for dependents, including 
for a child.  38 U.S.C.A. § 1115.  
The term child of the veteran means an unmarried person who 
is a legitimate or adopted child or a step-child and 
(i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 years, 
became permanently incapable of self-support; or 
(iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational 
institution. 

38 C.F.R. § 3.57.  

The record shows that veteran's daughter was born in November 
1947 and turned 18 years old in November 1965.  Clearly, she 
cannot meet either the first or the third criterion listed 
above.  That leaves only the possibility of qualifying under 
the second criterion; the veteran claims that his daughter 
became permanently incapable of self-support before she 
reached the age of 18 years.  

The earliest available medical evidence is dated in May 1981, 
when the veteran's daughter was 33 years old.  This evidence 
shows she has Klippel-Feil syndrome, a congenital disorder 
that results in cervical spine and other abnormalities.  
A May 1981 examiner stated that, "I feel rather emphatically 
that [the veteran's daughter] is disabled and needs 
assistance."  He also indicated that she needed further 
evaluation for her increasing symptoms and that, "I do not 
feel that she is capable of returning to work at the present 
time."  Other records show the veteran's daughter is single 
and that, a few years before the 1981 evaluation, she had to 
stop working as a stitcher in shoe factory because of 
increasing aching pain in her left shoulder, chest, and arm 
brought on by even minimal exertion, in particular, having to 
lean over at work.  In addition, she had become aware of 
losing her balance more easily and also complained of mild 
headaches.  The medical evidence indicates her pain and other 
physical symptoms had grown troublesome just a few years 
prior to 1981, but still many years after she had reached 18 
years old.  

There is considerable medical evidence concerning the 
veteran's daughter's current medical condition and consequent 
limitations.  But the veteran has not submitted any evidence 
of institutional care or training or other evidence regarding 
her limitations and progress when she was younger, e.g., in 
school, or specific information regarding her employment 
record, including salary, despite the RO's request for this 
type of information in July 2002 and January 2003.  The 
veteran did submit letters from two individuals who wrote 
that they knew of her handicap.  One author indicated that 
she was the veteran's daughter's English teacher when she was 
15 or 16 years old.  The other author stated that her 
daughter attended school with the veteran's daughter.  
Records compiled in conjunction with an application for 
Social Security disability benefits for the veteran's 
daughter in 1985 indicate she had completed high school (13 
years of education) and that she had worked as a stitcher for 
5 years.  These records also show a diagnosis of 
mental retardation.  

The record is abundantly clear that the veteran's daughter is 
currently disabled and cannot work.  However, again, the 
available medical evidence does not also show that she was 
incapable of self-support prior to her 18th birthday, as 
required to establish her status as a helpless "child" for 
purposes of VA benefits.  She apparently was able to complete 
high school and the evidence shows she has worked in the 
past, although her complete work history, including her 
income, is not of record.  Despite the RO's request for 
information that might establish that she met the criteria 
for status as a helpless child, the veteran has not provided 
this information and he has not identified records the RO 
might assist him in obtaining to substantiate his claim.

While the veteran's 58 year old daughter's medical condition 
is indeed unfortunate, the available evidence does not show 
that she was incapable of self-support prior to her 18th 
birthday.  38 C.F.R. § 3.57.  Therefore, the Board has no 
choice but to conclude she does not qualify as a helpless 
child for VA purposes.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this case, for the 
reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
so the provisions of § 5107(b) and §§ 3.102 and 4.3 are not 
applicable.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The veteran's daughter, D, does not qualify as a helpless 
child for VA purposes.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


